Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7-13, and 19-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Related prior art include:
US 2004/0120339 (Ronciak) teaching method and apparatus to perform frame coalescing using efficient buffer management techniques.
US 8,578,269 (Osaka et al) teaching information processing apparatus for performing a layout processing of sub-templates, information processing method and computer-readable medium. 
Boehm, Matthias • Reinwald, Berthold • Hutchison, Dylan • Evfimievski, Alexandre V. • Sen, Prithviraj, "On Optimizing Operator Fusion Plans for Large-Scale Machine Learning in SystemML", Computer Science - Databases, ARXIV.ORG, 02-Jan-2018.
R. Ju, Chuan-Lin Wu and P. Carini, "The classification, fusion, and parallelization of array language primitives," in IEEE Transactions on Parallel and Distributed Systems, vol. 5, no. 10, pp. 1113-1120, Oct. 1994.

However, none of the prior art of record teaches or renders obvious the features as recited in the claims taken in light of the disclosure. Independent claims 1, 11, 19, 21, 22, 23 and 24 rewrite features incorporating recitations of original claims 4, 5, 6, 7, 8, 9, and 10, found to be novel in view of the art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178.  The examiner can normally be reached on Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PIERRE MICHE BATAILLE/Primary Examiner, Art Unit 2136